UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6558



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENNETH LEWIS YORK,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James P. Jones, Chief District
Judge. (CR-02-4; CA-04-679-7)


Submitted:   June 9, 2005                  Decided:   June 17, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Lewis York, Appellant Pro Se. Rick A. Mountcastle, Steven
Randall Ramseyer, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kenneth Lewis York seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                  The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists     would     find    that    his

constitutional    claims   are   debatable   and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that York has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   We further deny York’s motion to transfer.                We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                      DISMISSED




                                   - 2 -